DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 10/11/2019 has been considered as to the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duus et al. (8,894,149).  With respect to claim 1, Duus discloses a seating system for a vehicle comprising: first (22) and second (16) seat portions, each providing upper load-bearing surfaces (unlabeled); the first seat portion (22) including a mounting structure (33) for connection to a vehicle body (i.e. aircraft floor)); and the second seat portion (16) including a mounting structure allowing movement with respect to the first seat portion between first (Figure 1(c)) and second (Figure 1(b)) positions; wherein in the first position, the second seat portion (16) overlies at least a part of the upper load-bearing surface of the first seat portion (22); and in the second position, the first and second seat portion are in a substantially side-by side arrangement such that the respective upper load bearing surfaces define a seat support surface.  With respect to claim 2, the first seat portion (22) comprises a first seat pad (or cushion) providing the upper load-bearing surface, and the mounting structure of the first seat portion allows the first seat portion to be mounted on the vehicle body in a substantially fixed relationship.  With respect to claim 3, wherein the second seat portion (16) comprises a second seat pad providing the upper load-bearing surface, and the mounting structure of the second seat portion comprises rails (34) on which the pad is mounted so as to be slideable relative to the first seat portion between the first and second positions.  With respect to claim 4, the rails are configured to be mounted on the vehicle body (by way of intermediary structures including mounting structure (33)).  With respect to claim 5, further comprising a seat back portion (12) providing a substantially vertical support surface and including a mounting structure for connection to a vehicle body (i.e. indirectly via mounting structure (33)).  With respect to claim 6, wherein the seat back portion (12) extends from a rear edge of the first seat portion (22) and the second seat portion (6) is substantially aligned with a front edge of the first seat portion when in the second position (Figure 1 (b)).  With respect to claim 7, wherein the in the second position the loading bearing surface of the second seat portion is higher than the lead bearing surface of the first seat portion )see Figure 1 (b)).  With respect to claim 8, the load-bearing surface of the second seat portion is configured in the second position as a thigh support for a user when seated on the seat support surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duus et al. (8,894,149) in view of Sarh (4,881,700).  Duus discloses all claimed elements with the exception of a vehicle with controls.  Sarh teaches a vehicle with a control panel (see Figure 21) located forward of a seat (29).  The controls are configured differently depending upon if the vehicle is in a flying configuration or a driving configuration.  The body of the vehicle includes a crew compartment with a seating system, a floor (unlabeled),  a bulkhead (see Figure 6); an instrument pinnacle (26); a steering wheel and control yoke (24)(90); and a control pedal arrangement (see Figure 21) wherein the bulkhead is located behind the seating system and the instrument binnacle, steering wheel and control yoke and the control pedal arrangement are located in front of the seating system.  It would have been obvious to one of ordinary skill in the art to incorporate the seating system disclosed by Duus et al. in the vehicle taught by Sarh since the seating system is designed for a vehicle and inclusion within any vehicle would require only routine skill in the art and routine experimentation and would have been obvious to try to improve operator comfort.  With respect to claim 21, the method of using the vehicle would have been obvious because if the seating system is used as intended by Duus, the method steps of configuration, seating, moving and moving of the operator would have been obvious method steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pham (6,129,306) (note vehicle and seating compartment); Neuman (10,946,705) (land and air vehicle); Burks (10,618,657); Szczepkowski (US 2008/0231099) (note two seat portions however front seat portion does not overly rear seat portion); Lindsay (US 2008/0157577) and Witzig (6,189,971).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636